Citation Nr: 1531685	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  00-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection under 38 U.S.C. §1151 for right eye vision impairment status post cataract surgery.

2.  Entitlement to service connection for atherosclerotic heart disease, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a right foot and heel disability to include plantar fasciitis (hereinafter "right foot condition.")

4.  Entitlement to service connection for a stomach disorder to include as due to
exposure to ionizing radiation

5.  Entitlement to an evaluation in excess 10 percent for residuals of a left knee meniscectomy (hereinafter "left knee condition").

6.  Entitlement to an evaluation in excess of 10 percent for residuals of right ankle trauma.

7.  Entitlement to a total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968 and
from February 1969 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 1999 (right foot), April 2002 (atherosclerosis, stomach), May 2004 (TDIU), March 2006 (right ankle, left knee) and August 2013 (§ 1151) rating decisions of the Department of Veterans Affairs (VA) Regional Offices.  The Pittsburgh, Pennsylvania has assumed the role of agency of original jurisdiction.  

The Veteran withdrew issues of entitlement to service connection for peripheral neuropathy, kidney cancer, degenerative joint disease and lowered immune system with accelerated aging and genetic diseases; and entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 during his September 2004 Board hearing.  

Following a July 2001 Board Remand for further development, the Board, in part, denied the claims for service connection for a right foot condition, atherosclerosis and stomach disorder in a January 2005 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2006 Order, the Court set aside the portion of the decision that denied entitlement to the claims and granted the motion and remanded the matter for further proceedings consistent with the decision.

Following a January 2008 Board Remand for further development, the Board again denied the claims of service connection foot condition, atherosclerosis and stomach in September 2011.  The Veteran appealed the Board's decision to the Court and in an April 2012 Order, the Court the Court set aside the portion of the decision that denied entitlement to the claims and remanded the matter for further proceedings consistent with the decision.  The matters of entitlement to service connection were most recently Remanded in September 2012 and have returned to the Board.  

The Veteran testified at a videoconference Board hearing in May 2001 and September 2004 before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  In March 2011, the Veteran was notified that the VLJ was no longer employed by VA, and he waived his right to an additional hearing and requested the Board consider his case on the evidence of record.  Transcripts of the hearings have been associated with the file.    

The issues of entitlement to service connection for atherosclerosis, right foot disability, stomach condition and compensation under the provisions of 38 C.F.R. § 1151 for a right eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right foot condition is shown to be aggravated by his service-connected right ankle disability.

2.  Resolving doubt in favor of the Veteran, the Veteran's right ankle disability more nearly approximates marked limitation of motion with subjective complaints of pain and instability, but without ankylosis.

3.  Throughout the period on appeal, the Veteran's residuals of a left knee meniscectomy have been manifested by symptoms of painful motion and crepitus that are productive of noncompensable limitation of motion, and removal of the semilunar cartilage.



CONCLUSION OF LAW

1.  A right foot condition has been permanently aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  For the entire initial rating period on appeal, the criteria for a rating of 20 percent, but no higher, for the right ankle disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5010-5271 (2014).

3.  The criteria for a disability rating in excess of 10 percent for residuals of a left knee meniscectomy have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

Letters dated in February 2005, March 2006, January 2009, April 2013, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Social Security Administration (SSA) disability records have been associated with the file.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was provided VA examinations most recently in April 2014 and July 2014 to address the Veteran's right ankle and left knee.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Further, the April and July 2014 VA examiner provided a thorough description of the Veteran's current conditions of his left knee and right ankle.  

Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings .  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims. 

The Board observes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.  Although the Veteran did testify at a Board hearing in May 2001 and September 2004, the hearing addressed entitlement to a foot and heel disorder that has been granted below and does not address the issues being decided herein, and he did not request a hearing with respect to these issues.  Thus, no further analysis with respect to Bryant is necessary at this time.

Service connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Right foot condition

The Veteran asserts entitlement to a right foot condition, to include as secondary a service-connected right ankle or left knee condition.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended effective as of October 20, 2006, during the pendency of the instant appeal. See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

The Veteran has a current diagnosis of plantar fasciitis.  See e.g., March 2003 and April 2014 VA examination.  The Veteran is service connected for a right ankle and left knee condition.  Therefore, the remaining issue is whether there is medical evidence of a nexus between any service-connected disease or injury and the current disability.  

The Veteran was afforded an April 2014 VA foot examination to address whether the Veteran's right foot condition was secondary to a service connected right ankle and/or or left knee conditions.  The VA examiner opined the right ankle did not cause plantar fasciitis but it altered the Veteran's gait pattern and it at least as likely as not aggravated the plantar fasciitis.  There is no conflicting medical opinion of record regarding secondary service connection related to a right ankle disability.  As such, entitlement to service connection for a right foot condition as secondary to a right ankle condition is granted.  

As this decision represents a full grant of the benefits on appeal, discussion of VA's duties to notify and assist is unnecessary regarding this issue.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Increased ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32.

Right ankle

The Veteran asserts entitlement to a rating in excess of 10 percent for his right ankle condition.  Essentially, he contends an increased rating is warranted due to pain, arthritis and instability, with emphasis on instability.  See statement received July 27, 2005 and March 13, 2006.   In support of instability, the Veteran reported a need to wear an ankle brace and submitted evidence of a prosthetic ankle brace ordered.  See claim received January 26, 2005 and statements received July 27, 2005 and January 9, 2006.  

The Veteran's right ankle disabilities have been rated as 10 percent disabling under Diagnostic Codes (DCs) 5010-5271.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Under DC 5010, arthritis due to trauma, substantiated by X-ray findings, is rated under DC 5003 for degenerative arthritis.  Degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, DC 5271).

Moderate limitation of ankle motion warrants a 10 percent evaluation, while marked limitation of ankle motion warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board notes that normal ankle dorsiflexion is zero to 20 degrees and normal plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

VA treatment records reflect ongoing complaints of right ankle pain and that the Veteran wore a brace and used medication.  See e.g., February 3, 2005, October 26, 2006, August 14, 2007, December 11, 2008, January 26, 2009, and March 6, 2013.

An August 26, 2004 VA orthopedic outpatient clinic note reported the Veteran's main complaint was severe right ankle pain.  Upon evaluation, the right ankle revealed some pain with extremes of range of motion.  He was able to dorsiflex to 0 degrees and plantar flex to about 25 degrees.  Radiographs of the right ankle reveal posttraumatic arthritic changes involving the tibiotalar joint.  The impression was posttraumatic right ankle arthritis.  

The Veteran had moderate degenerative arthritic changes of the right ankle joints as indicated by a September 2004 X-ray.  

The Veteran was afforded a VA examination in March 2005.  The Veteran brought him a recent X-ray report which showed post-traumatic degenerative changes of the tibiotalar joint.  Left knee x-rays done in 2002 were normal and then orthopedic notes stated that x-rays showed degenerative joint disease.  The Veteran's main complaint was that his right ankle hurt like a toothache pain and would turn over hon him due to weakness but that the brace was very helpful.  For treatment he used, a hinged brace, medication including analgesic balm and pool therapy including a steam bath.  In the past he had chiropractic care for many joint aches.  The Veteran reported his right ankle could bother him anywhere from 5 to a 9 on a pain scale.  It hurts most days for hours.  Alleviating factors were medications, going to pool therapy and steam baths.  He did not have flare-ups.  The condition was basically chronic in his joints.  He wore a hinged ankle brace.  He drove and was independent with activities of daily living.  Cutting the grass too much bothered his joints.  Upon physical examination, range of motion, in degrees, resulted in plantar flexion to 35; dorsiflexion to 10 degrees.  Dorsiflexion caused the most discomfort.  Upon repetitive use there was increased pain in the ankle, more medially, but he was unable to state at which degree for pain or repetitive range of motion.  Pain was chronic with no flares.  The Veteran's distance ambulation was limited and prolonged standing could aggravate it.  The major functional effect was chronic ankle pain.  There was pain to palpation diffusely about the anterior ankle joint which was consistent with his tibiotalar joint degenerative changes that were found on X-ray.  No new X-rays were felt necessary.  The diagnosis was right ankle degenerative joint disease of a moderate degree.  

A May 24, 2005 VA treatment record reflects the Veteran reported very good results with his right ankle brace.  

An April 21, 2005 VA treatment record indicated the Veteran walked with a cane due to his right ankle.  

In a statement received March 2006, the Veteran reported that arthritis pain happened in his ankle when he did nothing.  A little cool air set it off.  He further described his pain in great detail using figurative language.  

A December 11, 2008 VA treatment record reflects the Veteran complained of instability symptoms.  TENS unit was provide relief.  Plain films of the right ankle revealed mild to moderate arthritic changes.

The right ankle was noted to have calcaneal spurs and lucent lesions or areas of the right ankle talar dome in a June 2009 X-ray.  Osteochondral lesion or osteochondritis dissecans were ruled out. 

In a July 20, 2010 nursing note, the Veteran's right ankle was noted to be larger.  The Veteran ambulated with a cane.  
  
In a March 26, 2012 VA treatment record the Veteran was evaluated and casted for a new custom molded ankle fixation orthotic.  The Veteran reported ankle pain in inversion and eversion but still had full active range of motion and manual muscle of 5/5.  

A January 2012 X-ray indicated no evidence of acute osseous abnormality and there was a small to moderate sized calcaneal spur.   See February 28, 2012 VA treatment record.  

The Veteran was afforded a VA ankle condition examination in April 2014.  The diagnosis was right ankle degenerative joint disease and arthroscopic surgery.  The Veteran reported he used an ankle brace for stability as the ankle could turn easily on him.  He used analgesic balm twice per day and swam at least three times per week and used a steam bath to help his joints.  The Veteran reported flare-ups described as the ankle turning easily and it feeling like there was glass in his ankle.  Range of motion testing of the right ankle, in degrees, resulted in plantar flexion to 45 or greater, with no objective painful motion; dorsiflexion to 15, with evidence of painful motion at 15.  Range of motion testing remained unchanged upon repetitive use.  Functional loss was described as less movement than normal, pain on movement and disturbance of locomotion.  The Veteran had localized tenderness of pain on palpation of the joints/soft tissue on the right ankle.  Muscle strength testing was normal at 5/5 (plantar flexion/dorsiflexion).  Joint stability testing resulted in no findings of laxity for the anterior drawer and tilt test.  There was no ankylosis or shin splints.  The Veteran had arthroscopic surgery on the right and there were residuals signs and/or symptoms due to the surgery.  There was a scar related to the condition and it was not painful and/or unstable or greater than 39 square centimeters (6 square inches).  The Veteran used as assistive device as a normal mode of transportation, specifically a brace and cane constantly.  Imaging studies documented degenerative or traumatic arthritis in the right ankle.  There was no sign of muscle atrophy.  The Veteran was adequate for independent activities of daily living.  He couldn't do ladder work or prolonged walking type of jobs due to ankle pain and the possibility of easily inverting.  He could do sedentary type work.   

The Veteran was afforded a VA ankle condition examination in July 2014.  The diagnosis was right ankle degenerative joint disease and the examination was consistent with the April 2014 examination.  The Veteran reported flare-ups described as the ankle turning easily and a feeling of grinding in the ankle.  Notably, there was no change in range of motion, joint stability testing or muscle strength testing.  The RO requested the VA examiner specifically indicate whether the right ankle problem involved muscle or nerve function and the VA examiner noted there was no muscle atrophy, skin changes or indication of nerve dysfunction.  

Upon review of the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's right ankle disability more nearly approximates a 20 percent disability rating for "marked" limitation of motion under DC 5010-5271.

Although the Veteran had full range of motion for ankle plantar flexion and dorsiflexion reduced to only 15 degrees during his most recent April and July 2014 VA examinations, the Veteran's range of motion was at worst limited to dorsiflexion to 0 and plantar flexion to 25 as noted in VA treatment records.  The Veteran has consistently reported increasing pain and instability.  Furthermore, the Veteran has consistently used pain medication and an ankle brace to alleviate some of his symptoms.  Resolving reasonable doubt in the Veteran's favor, the Board finds that these symptoms, consistently reported in VA examinations, numerous VA treatment records, and private treatment records more nearly approximate a 20 percent disability rating for marked limitation of motion under DC 5010-5271 for the entire initial rating period on appeal.  The Board further finds that a higher evaluation under DC 5271 is unavailable as a 20 percent evaluation is the highest rating available thereunder.  See 38 C.F.R. § 4.71a, DC 5271.

The Board has also considered rating the Veteran's left ankle disability under other DCs in order to provide the Veteran with the most beneficial disability rating.  However, the evidence does not reflect, and the Veteran has not contended, that his service-connected left ankle disability has resulted in ankylosis of the ankle or of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a, DCs 5270, 5272, 5273, 5274. 

Left Knee

The Veteran asserts entitlement to a rating in excess of 10 percent for his left knee condition.  Specifically, he essentially asserts pain, arthritis and instability as exemplified from needing a knee brace.  See VA treatment record requesting a left knee brace dated June 8, 2005 and statement received July 27, 2005 and January 9, 2006.  

The General Rating Formula for Diseases and Injuries of the knee are governed under 38 C.F.R. 4.71a.  The Veteran's left knee condition has been assigned a 20 percent rating under DC 5259.  DC 5259 is applicable to symptomatic removal of semilunar cartilage.  

Limitation of motion of the knee is rated under DC 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under DC 5258, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation. 

Under DC 5259, symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.		

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98 (1998), the VA General Counsel explained that when a Veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to DC 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

VA treatment records reflect complaints of left knee pain and that the Veteran wore a brace and used medication.  See e.g., August 26, 2005, February 3, 2005, May 24, 2005, October 26, 2006, December 11, 2008, January 26, 2009, and March 6, 2013.   

An August 26, 2004 VA orthopedic outpatient clinic note reported for the most part the Veteran's left knee did not really bother him.  He was wearing a knee brace which provided some support.  Evaluation of the left knee resulted in range of motion from 0 to 110 degrees with no pain.  There was no effusion or swelling.  There was medial joint line tenderness.  The anterior/posterior laxity was negative. Varus/valgus laxity testing was negative and from 0 to 30 degrees.  Strength of the knee was 5/5.  The impression was left knee osteoarthritis.   

The Veteran was afforded a VA knee examination in March 2005.  Left knee X-rays done in 2002 were normal and then orthopedic notes indicated degenerative joint disease based on X-rays.  The outside of his left knee hurt.  For treatment he used a hinged brace, medication including analgesic balm and pool therapy including a steam bath.  In the past he had chiropractic care for many joint aches.  The left knee pain was a level 5 to 9 out of 10.  It hurts most days for hours at a time.  Alleviating factors included medications, going to pool therapy and steam baths.  He did not report flare-ups.  The condition was chronic in his joints and he wore a hinged knee brace.  Upon physical examination, there was normal symmetry and muscle strength (5/5) in the left lower extremity.  The knee was stable.  McMurray test was negative, and there was no anterior or posterior drawer sign.   He had lateral joint line tenderness to palpation and there was palpable crepitus in the lateral joint line with his repeated active flexion and extension at 110 degrees.  There were no signs of edema and the patella tracked well.  Range of motion, in degrees, resulted in flexion to 110; extension to 0.  Upon repetitive use, there was no flare-up of pain.  He had limited motion with some discomfort.  Knee pain was the major factor with repetitive use.  There were no flare-ups.  Pain was chronic.  He had decreased long distance ambulation because of joint pains of several joints including the left knee.  The left knee was stable.  The diagnosis was left knee degenerative joint disease.  

A May 24, 2005 VA treatment record reflects a chief complaint of bilateral knee pain.  The left knee had tenderness at the medial joint line.  Range of motion was 0 to 120 degrees with mild effusion noted.  There was no anterior or posterior laxity seen.  The assessment was left knee arthrosis.  He was sent for a more stable hinged knee brace.  

In a statement received March 2006, the Veteran reported that arthritis pain happened in his knee when he did nothing.  A little cool air set it off.  He described his pain in great detail.  

In a July 21, 2011 orthopedic surgery consultation for the right knee, the left knee was evaluated.  The left knee showed no gross deformity.  There was full extension to 120 degrees of flexion.  There was no instability to varus or valgus stress.  The distal neurovascular examination was normal and he had a negative McMurray sign.  A left knee X-ray showed some narrowing over the medial joint space, with otherwise no significant arthritis.  The Veteran was not recommended for surgery.  

In a December 18, 2012 VA treatment record the Veteran complained of knee pain.  The left knee had no swelling and minimal tenderness with crepitus.  

The Veteran was afforded a VA left knee examination in April 2014.  The diagnosis was left knee medial meniscectomy and minimal patellar degenerative joint disease.  The latest films showed degenerative changes in the patellar articular surface.  The Veteran swam and still did some fishing and used analgesic balm on his knee.  He was functional and had a left knee brace.  The Veteran reported flare-ups described as a sharp knee pain that hurt daily, he could not jump into the pool anymore because he knee hurt.   Range of motion testing of the left knee, in degrees, resulted in flexion to 120, with objective evidence of painful motion at 100; extension to 0 with no objective evidence of painful motion.  Upon repetitive use, there was no additional limitation in range of motion.  Functional loss was described as less movement than normal, pain on movement, disturbance of locomotion and he used a cane to help ease left knee and right ankle pains.  The Veteran had localized tenderness of pain on palpation of the joints/soft tissue on the left knee.  Muscle strength testing was normal at 5/5 (flexion/extension).  Joint stability testing was normal bilaterally (anterior instability/posterior instability/medial-lateral instability).  There was no evidence or history of recurrent subluxation/dislocation.   There were no shin splints.  The Veteran had a meniscal tear in the left knee and had a meniscectomy in the early 1970s.  There were no residuals signs and/or symptoms due to the surgery.  The Veteran did not have a total knee joint replacement or arthroscopic surgery not described above.  There was a scar related to the condition and it was not painful and/or unstable or greater than 39 square centimeters (6 square inches).  There was minimal joint crepitus felt with active range of motion in the right knee.  The Veteran used as assistive device as a normal mode of transportation, specifically a brace and cane constantly.  Imaging studies documented degenerative or traumatic arthritis in the left knee.  There was no X-ray evidence of patellar subluxation.  There was no evidence of a left knee muscle or nerve problem.  The Veteran could not work requiring prolonged standing, walking, or ladder work.  He could do light duty and sedentary work.  

The Veteran was afforded a VA left knee examination in July 2014.  The examination was consistent with the April 2014 VA examination.  Notably, range of motion, joint stability testing, muscle strength testing were the same.  It was noted the Veteran could not do physical labor type work involving walking, climbing or squatting postures due to the left knee condition.  The RO requested the VA examiner specifically indicate whether the left knee problem involved muscle or nerve function or skin changes and it did not.  

Turning to the question as to whether the Veteran's left knee condition warrants a rating in excess of 10 percent, the Board finds that the preponderance of the evidence is against the claim. 

As noted above, a 10 percent rating is the maximum assignable under Diagnostic Code 5259 for post-operative cartilage removal.

The Board has considered whether a higher or separate rating could be assigned under Diagnostic Code 5257, which evaluates instability and subluxation.  Despite the Veteran's subjective reports of instability and constant use of a knee brace, physical examinations in March 2005, April 2014 and July 2014 found no objective evidence of instability of the left knee.  Notably, the 2014 examiner twice indicated that the medial/lateral collateral ligaments stability test, the anterior and posterior cruciate ligaments stability test, and the medial/lateral meniscus stability were all within normal limits for the left knee.  The 2014 examiner further found that there was no evidence of recurrent patellar subluxation or dislocation.  Review of VA treatment records reflects the Veteran's complaints of instability and the use of a knee brace.

The Board finds that the objective findings during VA medical examination are more probative than the Veteran's assertions regarding the presence of instability as the examiners' opinions are based on medical expertise and the result of objective testing.  Thus, a separate rating for instability or subluxation pursuant to DC 5257 is not warranted.  38 C.F.R. § 4.71a.

The Board has also considered whether a higher rating is warranted under DC 5258.  However, neither the VA examinations nor VA treatment records reflect a diagnosis showing dislocated semilunar cartilage.   Even if there was a diagnosis, there is no evidence of frequent locking.  Accordingly, a higher rating is not warranted under DC 5258.

As noted above, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a.  The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

In VAOPGCPREC 9-98, VA General Counsel considered a hypothetical situation in which a knee disability was rated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by X-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, VA General Counsel interpreted that, where a DC 5259 disability did not involve limitation of motion, a separate rating under Diagnostic Code 5003 in light of 38 C.F.R. §§ 4.40 , 4.45, 4.59 may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

VA General Counsel did not interpret that ratings could be assigned for both Diagnostic Codes 5003 and 5259 in all cases.  The General Counsel further interpreted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, and that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion; therefore, if the knee disability rated under DC 5259 does involve limitation of motion, then to assign a separate rating under DC 5003 violates the rules against pyramiding because the symptomatology contemplated by the different rating criteria would overlap with respect to limitation of motion.  38 C.F.R. § 4.14; Esteban at 261.

The Board finds that a separate 10 percent rating under DC 5003 is not warranted in the present case.  Under DC 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.  That is, there are only two requirements for a compensable rating under DC 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second DC 5259 requirement of being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, and stiffness.

The Board finds that the painful limitation of motion associated with the Veteran's right knee arthritis is already compensated in the assigned 10 percent rating under DC 5259 as the symptomatic residuals of the semilunar cartilage removal.  The record shows that the Veteran's left knee disabilities are manifested by findings or symptoms which include noncompensable limitation of motion and functional loss due to pain.  The critical element in permitting the assignment of separate ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, at 261-62.  The Board finds that assigning a separate rating under DC 5003 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology, i.e., painful limitation of motion.  See id.; 38 C.F.R. § 4.14.  Moreover, the highest available rating under DC 5003 in this case is 10 percent; thus, DC 5003 does not allow for a higher rating than the 10 percent disability rating currently assigned under DC 5259.

A compensable rating under DC 5260 requires flexion limited to 45 degrees or less and a compensable rating under DC 5261 requires extension limited to 10 degrees or less.  However, even in consideration of functional limitations due to pain and other factors such as crepitus, the Veteran's forward flexion has been at worst, 110 degrees with extension at worst, 0 degrees.  As such, the Veteran's motion has not been limited to a compensable degree at any point during the course of the claim to warrant separate compensable ratings under for both limitation of motion or extension, or a higher 20 percent rating (requiring flexion to at least 45 degree and extension to at least 15 degrees) under DC 5260 or DC 5261.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).

The Board has considered whether a higher disability rating for the left knee are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's left knee disabilities have caused pain and crepitus, which have restricted overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic right knee pain and complaints of instability; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports and service and private treatment records indicate ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  Based on the above, the degree of functional impairment does not warrant a higher evaluation based on limitation of motion for the left knee disabilities.

As for other potentially applicable DCs, the Veteran's left knee has never been ankylosed, there is no malunion or nonunion of the tibia and fibula, and there is no genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256, 5262, 5263 (2014); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these DCs is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if supported by explanation and evidence).

Additional considerations

The Board has also considered whether a separate rating is warranted for his residual surgical scars on the right ankle and left knee.  However, the Veteran has not alleged that his right ankle or left knee scarring is painful or unstable, nor did nor did examiners find evidence that the Veteran's scarring is painful or unstable.  Moreover, during both 2014 VA examinations it was noted the Veteran's scars were not greater than 39 square centimeters (6 square inches), painful and/or unstable.  Thus, as his scars do not cover an area of 6 square inches (or 926 sq. cm.) or more, separate compensable ratings for his scarring is not warranted for either condition.  38 C.F.R. § 4.118, DCs 7802, 7804.

Consideration has been given to assigning staged ratings for a right ankle and left knee condition; however, at no time during the period in question have the disabilities warranted more than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right ankle and left knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports pain and functional loss regarding his right ankle and left knee.  As discussed above, the current ratings are adequate to fully compensate the Veteran for his documented symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for right foot condition as secondary to a right ankle condition is granted.

Entitlement to a rating of 20 percent, but no more, for a right ankle condition is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for residuals of a left knee meniscectomy is denied.    



REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.  

Subsequent to the April 2012 CAVC order discussed above, the Board remanded the claims in September 2012 for a VA examination to address the etiology of the Veteran's atherosclerosis and a stomach condition.  VA examinations were conducted in April and July 2014.  

Atherosclerosis, GERD and hiatal hernia

After the April 2014 VA heart and stomach examinations, the RO requested a more detailed rationale from the VA examiner.  As such, the Veteran was afforded heart and stomach examinations again in July 2014.  The VA examiner noted that the opinion regarding a heart condition and GERD/hiatal hernia was dictated rather than placed in the disability benefits questionnaire.  However, the narrative dictation is not contained within the claims file.  On Remand, the medical opinion associated with the July 2014 VA examination must be associated with the claims file.  

§ 1151

The Veteran seeks section 1151 compensation for additional disability, namely the loss of vision in the right eye, as a result of a surgeries conducted in 2010.  

Under 38 U.S.C.A. § 1151, compensation is awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment or examination furnished under any law administered by VA, and the negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a). 

VA treatment records document that the Veteran underwent a various procedures to his right eye in July 2010 and August 2010.  The August 2010 VA ophthalmologist noted the Veteran had a history of cataract extraction via phacoemulsification in the right eye which resulted in a posterior capsular tear and a sulcus lens implant.  The Veteran later had pupillary block and was brought back up to the operating room for a peripheral iridectomy.  In the subsequent week post-operation period the Veteran developed an iridocorneal touch, and developed synechiae.  

In this case, the Veteran has not been afforded a VA examination in connection with the claim for compensation benefits, pursuant under 38 U.S.C.A. § 1151.  In light of the medical evidence, the Board finds that a VA examination to obtain a medical opinion as to whether the Veteran has additional disability which was proximately caused by the 2010 right eye procedures would be helpful in resolving the matter on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

In light of the Board's grant of service connection for a right foot condition, a remand is warranted for the TDIU claim because if the Board were to consider the TDIU issue prior to the RO, such could result in prejudice.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Associate the July 2014 VA medical opinions (including heart and stomach) with the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran has any further disability that is the result of VA treatment, specifically as a result of 2010 right eye surgeries.  All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  The claims file and a copy of this remand should be provided to the examiner for review, including all records of treatment relating to the procedure.  The examiner should also elicit a complete history from the Veteran.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide an opinion regarding (1) the exact nature and pathology of any vision/eye disability; if found to have resolved, please note when such condition resolved (2) whether any such vision disability was caused by VA medical care, and, if so, (3) whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in rendering such care proximately caused the Veteran's vision disability; and, in the alternative (i.e., regardless of carelessness, negligence, etc.), please address whether any additional vision disability was due to an event not reasonably foreseeable.

It would be helpful if the VA examiner would answer the above questions (2) and (3) in terms of whether it is "at least as likely as not" (i.e., to at least a 50-50 degree of probability).  A discussion of the complete rationale for all opinions expressed, to include discussion of relevant evidence, should be included in the examination report.

3.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following the completion of the foregoing, and the assignment of an initial disability rating with respect to the right foot disorder for which service connection was awarded herein, the AMC should readjudicate the Veteran's claims of entitlement to service connection for atherosclerotic heart disease, a stomach disorder (GERD/hiatal hernia), right eye vision under § 1151 and TDIU.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


